Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 8, 2020, has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed September 8, 2020.  Acknowledgement is made of Applicant's amendment to Claim 1 further limiting the scope of the claimed method to treating a human subject.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 


Claim Status
Claims 1 – 19, 21 – 22, 25 – 27, 31 – 44, 48, 51 – 53, 55, 57, 59 – 66 and 69 – 75 are pending.  Claims 4, 5, 22, 25, 26, 31, 36, 48, 51 – 53, 55, 57, 59 – 66, 72 and 74 – 75 are withdrawn.  Claims 1 – 3, 6 – 19, 21, 27, 32 – 35, 37 – 44, 69 and 73 are under examination in the instant office action.

Priority
This application, 16/078,929, filed 08/22/2018 is a 371 (national stage entry) of PCT/US2017/019266, International Filing Date 02/24/2017.  PCT/US2017/019266 claims priority from provisional application 62/299,290, filed 02/24/2016.

Withdrawn Rejections

The rejection of Claims 1 – 3, 6 – 19 and 38 under 35 U.S.C. 103 as being unpatentable over Mueller, B. (Neuroprotective Properties of Sigma-1 Receptor in Glaucoma, 1 May 2014, https://digitalcommons.hsc.unt.edu/cgi/viewcontent. cgi?article=1758&context=theses) in view of Sahlholm et al. in Psychopharmacology, 2015, 232, 3443-3453) and Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007); 
The rejection of Claims 18, 19, 21, 27, 32 – 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Neuroprotective Properties of Sigma-1 Receptor in Glaucoma, 1 May 2014, https://digitalcommons.hsc.unt.edu/cgi/view content.cgi?article=1758&context=theses) in view of Sahlholm et al. in et al. in The FASEB Journal 22, 659 – 661 (2007), and further in view of Geva et al. in US 20160243098; and,
The rejection of Claims 39 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Neuroprotective Properties of Sigma-1 Receptor in Glaucoma, 1 May 2014, https://digitalcommons.hsc.unt.edu/cgi/viewcontent.cgi? article=1758& context=theses) in view of Sahlholm et al. in Psychopharmacology, 2015, 232, 3443-3453, and Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007), and further in view of Gutman et al. in US 20030149294, are each, upon further consideration withdrawn.

New Rejections

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 19, 21, 27, 32 – 35, 37, 38, 69 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Mavlyutov et al. in Molecular Vision; 17:1034 – 1043 (2011) in view of Smith et al. in Invest Ophthalmol Vis Sci. 2008;49: 4154–4161 IDS dated 9/8/2020; NPL Cite No. 72), Salhom et al. in Molecular Psychiatry (2013) 18, 12—14; NCT02006472_Safety And Efficacy of Pridopidine in Patients with Huntington’s Disease at www.clinical trials.gov/ct2/show/NCT02006472 (2013) and Ponten et al. in European Journal of Pharmacology 698 (2013) 278–285 (IDS dated 6/24/2019, NPL Cite No. 2).
Mavlyutov teaches mice deficient in the sigma-1 receptor (σR1) exhibit a faster retinal ganglion cell (RGC) death in σR1-knockout mice (Sigmar1−/−) compared to wild-type mice under the stresses caused by optic nerve crush (Abstract).  
Mavlyutov teaches a possible neuroprotective function of the σR1 has attracted growing interest and that some σR1 agonists have been shown to attenuate neuronal loss in the brain upon acute neurodegeneration and also to promote neurite outgrowth of PC12 cells and motoneurons (page 1034).  Mavlyutov teaches σR1 ligand-activated protective effects have also been explored in the mouse and rat retinas, where the presence of the σR1 mRNA and its expression have been reported (page 1034).
Mavlyutov cautions that although a variety of small molecules are known to bind the σR1, and some of them have been used for pharmacological interventions of disease states, it is known that the σR1 ligands can also bind to other receptors, wherein even the highly σR1-selective ligands (+)-pentazocine and (+)-SKF-10047 have alternative targets (page 1035).  Mavlyutov teaches that the complexity of drug-target interactions often confounds the specificity and underlying mechanisms of cellular or physiologic responses elicited by σR1 ligands making it especially important to define a σR1-specific protective function (page 1035).
Mavlyutov teaches because under certain stress conditions, significant differences in motor activities between the Sigmar1−/− and wild-type (WT) have been −/− and WT mice retinal neurodegeneration in vivo by applying optic nerve crush, which is an established model for acutely inducing an apoptotic program similar to the one executed in glaucomatous retinal ganglion cells (page 1035).  
Mavlyutov teaches a comparison of cell loss in the ganglion cell layer of Sigmar1−/− and WT mice revealed a greater degree of ganglion cell death in the absence of the σR1, demonstrating the σR1-specific protection against cell death. Moreover, a high abundance of the σR1 in the retina also supports the σR1 as a potential target for treating neurodegenerative retinal diseases.  Importantly, the current study confirms that the σR1 is a bona fide in vivo target that attenuates stress-induced retinal ganglion cell death (page 1040).
Mavlyutov teaches activation of the σR1 using highly selective drugs may provide a practical approach to alleviating retinal neurodegeneration; their data is consistent with previous pharmacological studies using σR1 agonists and supports the idea that the σR1 is a promising therapeutic target for neurodegenerative retinal diseases, such as glaucoma (instant Claims 1, 3 and 6).  Further, Mavlyutov teaches since optic nerve crush specifically triggers ganglion cell death that resembles apoptosis in glaucoma—a major cause of blindness—the current study suggests that the σR1 may be a potential target for developing new therapies for treating this eye disease. (Reasonably construed as suggesting treatment in a human patient; Abstract, pages 1040, 1041).
Mavlyutov teaches that in view of the data showing the neuroprotective effect of the σR1 in the optic nerve crush model which resembles glaucoma, the use of highly 
Mavlyutov does not teach, by way of a working example, administering a highly selective σR1 agonist (e.g. (+)-pentazocine) to treat a neurodegenerative eye disease, or, specifically, the elected eye disease glaucoma.  Mavlyutov does not teach a method administering pridopidine, nor does Mavlyutov suggest a dose range.
Smith teaches the neuroprotective properties of the sigma receptor 1 (σR1) ligand, (+)-pentazocine in an in vivo model of retinal neurodegeneration.  Smith teaches sustained (+)-pentazocine treatment (22 weeks, i.p. injection, 0.5 or 1.0 mg/kg) in an in vivo model of retinal degeneration conferred signiﬁcant neuroprotection in spontaneously diabetic Ins2Akita/+ compared to wild-type mice, reduced evidence of oxidative stress, and preserved retinal architecture, suggesting that σR1 ligands are promising therapeutic agents for intervention in neurodegenerative diseases of the retina (Abstract, page 4154).  
Smith teaches previous studies demonstrated that treatment of cells with (+)-pentazocine, a highly-speciﬁc σR1 ligand, led to marked attenuation of cell death induced by the excitotoxins glutamate and homocysteine suggesting that in vivo neurodegenerative diseases of the retina, such as glaucoma (instant Claims 1, 3 and 6)and diabetic retinopathy, which result in progressive loss of retinal neurons, may be amenable to treatment with σR1 ligands (page 4154). 
Smith teaches promising results in work involving acute injury-induced models in rat retina and new forms of (alternative) σR1 ligands suggest that σR1 is a very attractive target for therapeutic intervention of retinal disease but that it remains to be 
Smith teaches the neuroprotective effect of a selective σR1 agonist in an in vivo model of retinal neurodegeneration also does not teach administration of pridopidine to treat a neurodegenerative eye disease.
Sahlholm teaches the dopamine stabilizer compound ACR16 (also known as pridopidine or Huntexil)) displays nanomolar afﬁnities at the σ-1 receptor (69.7 and 81.7 nM in HEK293 cells and rat dorsal striatum, respectively; Table 1); wherein the affinity appears to be indistinguishable from structurally related compounds. e.g. (+)-3-PPP, a ligand widely used to study σ-1 receptor.  Sahlholm teaches the high affinity of so-called “dopaminergic stabilizers” raises the question whether some of the in vivo effects of dopaminergic stabilizers might in fact be mediated by σ-1 receptors.  As disclosed in Ponten (page 279, 2.2 Drugs), Huntexil appears synonymous with pridopidine hydrochloride (instant Claim 18).
As noted above with Mavlyutov, neither Smith nor Sahlholm teach administration of pridopidine to treat a neurodegenerative eye disease; nor does any of these references explicitly suggest the dose range recited in the instant claims.
NCT02006472 teaches a Phase 2 clinical trial to evaluate the safety and efficacy of pridopidine vs placebo in patients with Huntington’s Disease for at least 26 weeks (instant Claim 37).  NCT02006472 teaches experimental doses of pridopidine (22.5 mg and 45 mg capsules; i.e. oral, systemic; instant Claim 21) range from 45 mg to 112.5 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to systemically administer a σ-1 receptor agonist to treat a patient having glaucoma.  One would have been motivated to do so with a reasoanble expectation of success because 1) Mavlyutov validates the σ-1 receptor as mediating the neuroprotective effect retinal ganglion cells in an animal model related to glaucoma, and 2) Smith teaches administration of the selective σ-1 receptor agonist (+)-pentazocine confers neuroprotective properties in an in vivo model of retinal neurodegeneration  suggesting that neurodegenerative diseases of the retina such as glaucoma and diabetic retinopathy, which result in progressive loss of retinal neurons, may be amenable to treatment with σR1 ligands.  
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to administer pridopidine to treat a patient having glaucoma.  One would have been motivated to do so because Sahlholm teaches the dopamine stabilizer compound ACR16 (pridopidine) displays nanomolar afﬁnities at the σ-1 receptor and is thus highly selective (see also Ponten et al., Table 1, for additional evidence of the high selectivity of pridopidine for the σ-1 receptor).  
Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to administer pridopidine to treat a patient having glaucoma at orally administered doses at 90 to 225 mg daily (a range that overlaps with the instantly claimed dose range).  One would have been motivated to do so with a reasonable expectation of success because NCT02006472 teaches said dose range 
Accordingly, the instantly claimed dose range is reasonably taken as known in the art to be safe for administration to humans and thus determining the optimal dose within said range would fall within routine experimentation. 
As discussed in MPEP 2144.05 (II): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants have not demonstrated any unexpected or unusual results, which accrue from the instantly claimed dose range for the treatment of patients having  a neurodegenerative eye disease such as glaucoma.  
The combination of references are silent with respect to the functional outcomes recited in instant claims 2 and 7 – 17 following administration to a subject having the elected neurodegenerative eye disease glaucoma.  However, because the combination of Mavlyutov, Smith, Sahlholm and NCT02006472 render obvious a method of treating glaucoma comprising administering pridopidine at doses that fall within the scope of those recited in amended instant Claims 1 and 27 any functional outcomes that accrue following administering the same compound (pridopidine) at the same dose range to the same patient population (subjects having glaucoma) would necessarily result in the outcomes of instant claims 7 – 17, absent evidence to the contrary.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is 
In the instant case, the burden is shifted to Applicant to prove that the method of Mavlyutov, Smith, Sahlholm and NCT02006472 would not result in the outcomes of instant claims 2 and 7 – 17.
Claims 39 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (Neuroprotective Properties of Sigma-1 Receptor in Glaucoma, 1 May 2014, https://digitalcommons.hsc.unt.edu/cgi/viewcontent.cgi?article=1758& context=theses) in view of Sahlholm et al. in Psychopharmacology, 2015, 232, 3443-3453, and Reagen-Shaw et al. in The FASEB Journal 22, 659 – 661 (2007), as applied to Claims 1 – 3, 6 – 19, 21, 27, 32 – 35, 37, 38, 69 and 73 above, further in view of Gutman et al. in US 20030149294 (published 7 August 2003).
As discussed above the combination of Mavlyutov, Smith, Sahlholm and NCT02006472 renders obvious a method of treating glaucoma in a patient comprising administration of pridopidine.
The combination of references does not teach administration of latanoprost.
Gutman et al. teach a method for the preparation of the anti-glaucoma drug latanoprost in good yield, large amounts, and desired purity (abstract; instant claims 39-43).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the invention to have administered pridopidine for treatment of glaucoma in combination with latanoprost. One would have been motivated to do so as Mavlyutov, 
Also See: MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). As such it would have been obvious to have combined the pridopidine and latanoprost into a single fixed-dose combination as required by instant claim 44.

Response to Arguments
Applicant’s presents arguments drawn to the Mueller (2014), Sahlholm (2015 et Reagen-Shaw (2007), and Geva (2016) as set forth in the now withdrawn 103(a) rejections.  Said arguments are acknowledged but are moot to the extent that the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, Applicant’s arguments that are considered relevant to the combination of references relied upon to reject the pending claims, as set forth in the current rejections, are addressed below.
Applicant argues that the previously cited prior art (Mueller) failed to “merely determined a mechanism of action not related to disease” and, that it would not have 
This argument has been carefully considered but is not found to be persuasive.  First, as noted above, the current rejection does not cite, nor rely on Mueller, although, it is pointed out that Mueller’s this is entitled Neuroprotective Properties of Sigma-1 Receptor in Glaucoma and is thus drawn almost exclusively to Applicant’s elected neurodegenerative eye disease.  Second, Mavlyutov, the primary reference cited in the current 103(a) rejection, addresses precisely this concern raised by Applicant.  Specifically, Mavlyutov teaches “although a variety of small molecules are known to bind the σR1, and some of them have been used for pharmacological interventions of disease states, it is known that the σR1 ligands can also bind to other receptors, wherein even the highly σR1-selective ligands (+)-pentazocine and (+)-SKF-10047 have alternative targets”, and “that the complexity of drug-target interactions often confounds the specificity and underlying mechanisms of cellular or physiologic responses elicited by σR1 ligands making it especially important to define a σR1-specific protective function”.  As noted in the current rejection, Mavlyutov and Smith each provide strong evidence that not only is the σR1 linked to neuroprotection of retinal ganglion cells but that administration of σR1 agonists confer a protective effect in neurodegenerative eye diseases in vitro and in vivo and conclude that this data may be used to treat neurodegenerative eye diseases, including glaucoma.  Accordingly, absent specific prima facie obvious with a reasoanble expectation of success (See MPEP 2143: KSR Exemplary Rationale (B) Simple substitution of one known element for another to obtain predictable results)
2)  Applicant argues (Remarks, pages 12 – 15):  
A prominent feature of S1R agonist’s activity is the bell-shaped dose response curve. Bell-shape curves are defined by maximal efficacy at low doses, which is lost or reduced at high doses. This is a well-defined SIR feature demonstrated in preclinical models as well as in clinical trials (Rousseaux and Greene, 2016, attached as Appendix 3).

Evidence for this dose-response characteristic of S1R agonists comes from various preclinical assays, including amelioration of cognitive impairment (Maurice et al 1994; Maurice et al 1997; Maurice et al 2001; Monnet et al 2006; Matsuno et al 1993; Matsuno et al 1994-attached as appendices 4-9), electrophysiological measure of N-methyl-d-aspartic acid-induced neuronal activation in rat brains (Monnet et al 1990; Monnet et al 1992; Bermack and Debonnel 2005-attached as appendices 10-12), potentiation of cellular calcium efflux (Hayashi et al 2000; Hong et al 2004-appendices 13-14) and anti-anxiety effects in mice (Urani et al 2004-Appendix 15).

Further evidence for the dose-response characteristic of SIR agonists are observed in clinical studies. In a 14-day open label study for major depression disorder assessing two doses of Igmesine, an S1R agonist (25 and 50 mg/day), the lower dose of 25 mg/day showed the most efficacious anti-depressive response (83%) compared with the high dose of 50 mg/day (50%) (Pande et al 1999; Volz and Stoll 2004-attached as appendices 16-17). Further confirmation for these data was obtained in a 6-week, double-blind, placebo-controlled, phase 2 study for major depression disorder evaluating Igmesine at 25 and 100 mg/day. The strongest and most significant anti- depressive effect was seen with the low dose 25 mg/day compared with both placebo and Igmesine high dose 100 mg/day (Pande et al 1999; Volz and Stoll 2004-Appendices 16-17).

Pridopidine demonstrates a bell-shaped dose response in several nonclinical studies. Pridopidine increases BDNF secretion in B104 neuroblastoma cells with a bell-shaped dose curve (Internal report, not published). Furthermore, pridopidine restores the impaired Homeostatic Synaptic Plasticity in HD cortical neurons with a bell-shaped dose response curve (Smith-Dijak et al, 2019-Appendix 18).

Additionally, in the 6-OHDA Parkinson’s Disease mouse model, low-dose pridopidine increases neuroprotection of dopaminergic neurons and restores behavioral abnormalities. This effect is lost when mice were treated with a high dose of pridopidine, demonstrating a bell-shape dose response (Figure 2). The effect was mediated by activation of the S1R as 

In the PRIDE-HD clinical trial in Huntington Disease patients, the most efficacious dose was the lowest dose tested, 45 mg bi-daily (bid) on Total Functional Capacity (TFC). Higher doses (67.5, 90 and 112.5 mg bid) were less efficacious (Figure 3, Reilmann et al., 2019-Appendix 20). Lower doses than 45 mg bid were tested in the HART study (20 and 22.5 mg bid) and were less effective on TFC at 12 weeks compared to the 45 mg bid dose (Appendix 21).

The 45 mg bid is therefore the most effective dose demonstrating maintenance of functional capacity.

By combining Mueller and Sahlholm, the examiner assumes that it is obvious that pridopidine doses of 3 and 15 mg/kg in rats will be efficacious for treating glaucoma. Based on the expected bell-shaped dose response curve of S1R agonists, 3 and 15 mg/kg are expected to be more efficacious than high doses of 30 and 60 mg/kg.

This argument has been carefully considered but is not found to be persuasive.  First, no example in Rousseaux relates to, retinal tissue or any neurodegenerative eye disease (the instantly claimed subject matter), much less the elected disease glaucoma.  Moreover, even for examples where the bell-shaped curve is observed at higher doses of pridopidine, e.g in the B104 neuroblastoma cells in Smith-Dijak (Remarks, page 13, Figure 1), the “lower” effect is not observed until one reaches doses that are 100-fold greater than the observed at the lower dose (e.g. 100 nM pridopidine vs 10 uM pridopidine). 
In addition, it is noted that contrary to Applicant’s statement, the HART Study (2013) (provided by Applicant on 8/5/2020 but not cited in an IDS) states that of the 45 and the 90 mg dose administered, the higher dose (90 mg) is worthy of further study.  Moreover, as noted by Squitieri et al. on page 5831 of Drug Design, Development and Therapy 2015:9 5827–5833, the HART trial suggested that “any future trials of pridopidine should meet the following requirements: 1) pridopidine dose [Symbol font/0xB3] 90 mg/d”.  

3)  Applicant argues that the alleged unexpected “untypical” linear dose response in the Morrison glaucoma model is driven by binding of pridopidine to melanin because in albino rats that do not produce melanin pridopidine demonstrated the typical bell-shaped dose response of SIR agonists (Remarks, pages 15 – 21). 
These arguments have been carefully considered but are not found to be persuasive because, again there is no evidence that in addition to pridopidine, alternative SIR agonists (e.g. (+)-pentazocine), for which, as discussed in the current 103 rejection, it would have been prima facie obvious to administer to patients having glaucoma, would not exhibit an identical dose response profile in the Morrison glaucoma model and albino rat as Applicant has demonstrated for pridopidine.
It appears that the data Applicant discloses regarding the mechanistic details of pridopidine’s efficacy in the Morrison glaucoma model and in albino rats are merely latent properties of treating patients having glaucoma and, while unknown, are not considered unexpected.  As discussed in MPEP 2145, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979”.  “The fact that appellant has Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, as discussed in MPEP  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947827368 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
 In the present case, the instantly claimed method of administering pridopidine (a known sigma 1 receptor agonist compound) to a patient suffering from glaucoma is obvious over the combination of references cited in the current rejection.
As discussed above, the identification of a previously unappreciated property of sigma ligands in the retina of Morrison mice and albino mice would flow naturally from combination cited prior art references, absent objective evidence that said properties are not exhibited by any sigma 1 receptor agonist, and thus are unexpected for pridopidine.    
 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter (i.e. administering a sigma ligand to treat neuropathic pain that develops as a consequence of cisplatin chemotherapy) which there is reason to believe inherently includes functions 
In the present case the burden is properly shifted to applicant to provide objective evidence that the prior art method of administering the sigma-1 receptor agonist pridopidine to treat glaucoma in a human patient is not a property, otherwise unappreciated prior to Applicant’s disclosure, that is shared by administering any sigma-1 receptor agonist to a human patient having glaucoma.

Conclusion
Claims 1 – 3, 6 – 19, 21, 27, 32 – 35, 37 – 44, 69 and 73 rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628